Citation Nr: 1515491	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to an increased rating for left knee instability with degenerative arthritis, currently rated as 10 percent disabling.

3.  Entitlement to service connection for diabetes.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for ED.  A July 2014 rating decision denied service connection for the left knee disability, diabetes, and hearing loss. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

At the time of the Veteran's October 2008 examination for his ED, the examiner found that the Veteran did not currently have ED and, as such, he did not provide a nexus opinion.  VA treatment records indicate that the Veteran currently has ED and that he received surgical treatment for it in January 2013.  Accordingly, an addendum opinion should be obtained.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the claim for service connection for diabetes, the claim for an increased rating for a left knee disability, and the claim to reopen service connection for hearing loss, the Board notes that these claims were denied in a July 2014 rating decision.  The Veteran submitted a notice of disagreement in August 2014, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records dating since April 2014.

2. Send the Veteran's claims file to the examiner who conducted the October 2008 examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available,  the claims file should be forwarded to an examiner    of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current erectile dysfunction arose during service or is otherwise related to any incident of service, to   include post traumatic epididymitis.  

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claim for service connection for erectile dysfunction.  If the benefit sought on appeal remains denied, then the Veteran  and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

4. The AOJ should issue a statement of the case concerning the issues of entitlement to service connection for diabetes and hearing loss, and an increased rating for a left knee disability, and the  claim so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  This issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

